Kirk, J.
(concurring). I concur in the conclusions reached on all of the points discussed in the opinion. The findings of the judge contain much that is highly informative on a currently controversial subject. I. have grave misgivings, however, about the propriety and scope of the hearing in the Superior Court. These misgivings have been increased rather than dispelled by the majority’s treatment of the reported question. Implicit in the hearing and in the opinion is the assumption that on the record of the case before it the judicial department of the government had the power to institute and to pursue to a conclusion an inquiry to establish that there was a factual foundation for the judgment made by the General Court, in its exercise of the police power, that marihuana should be classified as a narcotic. The assumption, I respectfully suggest, is wrong, without precedent, and in contravention of art. 30 of the Declaration of Rights of the Constitution of the Commonwealth.
The governing principles are few and have often been stated in our decisions and in opinions of the Supreme Court of the United States. “Every presumption is indulged in favor of the validity of a statute.” Howes Bros. Co. v. Unemployment Compensation Commn. 296 Mass. 275, 284. Slome v. Chief of Police of Fitchburg, 304 Mass. 187, 192. Druzik v. Board of Health of Haverhill, 324 Mass. 129, 138. The presumption of constitutionality must prevail in the absence of some factual foundation specifically set forth in the record for overthrowing the statute. Merit Oil Co. v. Director of the Div. on the Necessaries of Life, 319 Mass. 301, 305. Commonwealth v. Chamberlain, 343 Mass. 49, 51-52. O’Gorman & Young, Inc. v. Hartford Fire Ins. Co. 282 U. S. 251, 257-258. Pacific States Box & Basket Co. v. White, 296 U. S. 176, 185.
*201Where the reasonableness of the legislative finding or the factual basis of the legislative finding is fairly debatable the legislative determination must be sustained. Simon v. Needham, 311 Mass. 560, 564, and cases cited. Foster v. Mayor of Beverly, 315 Mass. 567, 572. Caires v. Building Commr. of Hingham, 323 Mass. 589, 594-595. Druzik v. Board of Health of Haverhill, 324 Mass. 129, 138-139. That there may be an earnest conflict of serious opinion does not suffice to bring matters of legislative judgment within the range of judicial cognizance. See Lowell Coop. Bank v. Coop. Cent. Bank, 287 Mass. 338, 344. “Judicial inquiry does not extend to the expediency, wisdom or necessity of the legislative judgment for that is a function that rests entirely with the law-making department.” Slome v. Chief of Police of Fitchburg, 304 Mass. 187, 189. “Judicial inquiry does not concern itself with the accuracy of the legislative finding, but only with the question whether it so lacks any reasonable basis as to be arbitrary. Standard Oil Co. v. Marysville, 279 U. S. 582, 586-587.” Borden’s Farm Prods. Co. Inc. v. Ten Eyck, 297 U. S. 251, 263.
These salutary principles should be given practical application. Their application to the case at bar leads me to the conclusion that the hearing in the Superior Court was not only not warranted but, indeed, was precluded.
The challenge to the validity of the legislative judgment was made in the Superior Court by motions to dismiss the indictment and complaints mainly on the grounds that the “statute is arbitrary and irrational” and “contrary to the weight of scientific evidence.” Other averments in the motions are so phrased as to misplace the burden of proof or contend that measures other than the legislation could be taken to correct the supposed dangers in the use of marihuana.1
The generality of these allegations falls far short of the *202requirements for specificity of facts to overcome the presumption of the validity of the statute. On this ground alone the motions to dismiss should have been denied. Furthermore the assertion in the motions that the legislative judgment was “contrary to the weight of scientific evidence” is pregnant with the admission that there was a body of evidence to support the legislative judgment. This being so, the issue was debatable. And again the legislative judgment should stand without further inquiry. Finally, if for any reason whatever the judge felt that the taking of evidence was necessary, a summary hearing should have been sufficient. The only issue was whether the legislative judgment was debatable. The burden was on the defendants to show that their position was so clearly right as not to be debatable. This is an onerous burden and could doubtless be shown to be unsupportable by calling one witness for the Commonwealth if the defendants attempted to assume the burden. Once it appeared that the question whether marihuana should be classified as a narcotic drug was fairly debatable the judge’s duty was clear: — declare the statute valid. It is not the court’s function to launch an inquiry to resolve a debate which has already been settled in the legislative forum. See Brotherhood of Locomotive Firemen & Enginemen v. Chicago, Rock Island & Pacific R.R. 393 U. S. 129. Rather, under art. 30 of the Declaration of Rights it was the judge’s duty, despite the agreement of counsel, to refuse to conduct such a hearing and to give effect to the will of the people as expressed in the statute by their representative body. It is in this way, I respectfully submit, that the doctrine of separation of powers is given meaning.

 For example, the motion states that “the Commonwealth . . . seeks to control activity which has not been shown to pose a serious and immediate danger . . .” and “ . . . problems or dangers [which] are susceptible to correction through narrower regulation which would not invade protected rights.”